Citation Nr: 0309835	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left thigh injury.

2.  Entitlement to an increased rating for the residuals of a 
fracture, left elbow, radius, and ulna, with degenerative 
joint disease.

3.  Entitlement to an increased rating for degenerative joint 
disease, right knee.

4.  Entitlement to an increased rating for degenerative joint 
disease, right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years and 
retired in March 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

By a rating dated in August 2002, the RO granted the veteran 
a total disability rating for compensation based on 
unemployability effective from June 27, 2000.

In November 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) in order to obtain VA 
medical records, private treatment records, and a VA 
examination.  


REMAND

As a procedural matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

As noted above, the Board chose to undertake additional 
development of the evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2) and additional VA medical records and 
a VA examination were obtained.  However, it does not appear 
that an attempt was made to associate private treatment 
records with the claims file.  Further, during the course of 
the examination, the veteran suggested that he no longer 
desired to pursue the claims but there is no written 
statement from the veteran or his representative to that 
affect.  If he desires to withdraw the claims, he should do 
so in writing.  

Nonetheless, since undertaking the aforementioned 
development, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  These provisions allowed the Board to develop 
evidence and to take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  However, the Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.

Because of the above-referenced court decision, a remand in 
this case is required.  Accordingly, this case is REMANDED 
for the following:

1.  In view of the comments contained in 
the March 2003 report of examination, the 
RO should request the veteran to clarify 
whether or not he wishes to withdraw his 
appeal.

2.  If the veteran does not withdraw his 
appeal in writing, the RO must review the 
claims file and ensure that all 
notification and development actions 
required by the Veterans Claims Assistance 
Act and the implementing regulations are 
fully complied with and satisfied. 

3.  An attempt should be made to obtain 
complete clinical records from M. Ragan 
Green, Jr., M.D., and Harold R. Bicknell, 
M.D., Orthopedic Clinic, 2520 Line Ave., 
Shreveport, LA   71104 during the period 
of October 1994 to the present.  Make 
arrangements to obtain hospital summaries, 
outpatient treatment records, any and all 
physical therapy records, and complete 
clinical records including X-rays.

4.  An attempt should be made to obtain 
complete clinical records from Schumpert 
Medical Center, 915 Margaret Pl., 
Shreveport, LA   71101 during the period 
of October 1994 to the present.  Make 
arrangements to obtain hospital summaries, 
outpatient treatment records, any and all 
physical therapy records, and complete 
clinical records including X-rays.

5.  An attempt should be made to obtain 
complete clinical records from J. Eric 
Bicknell, M.D., Physical Medicine & 
Rehabilitation, 1801 Fairfield Ave., Suite 
403, Shreveport, LA   71101 during the 
period of October 1994 to the present.  
Make arrangements to obtain hospital 
summaries, outpatient treatment records, 
any and all physical therapy records, and 
complete clinical records including X-
rays.

6.  An attempt should be made to obtain 
complete clinical records from Mid South 
Orthopedics and Sports Medicine Center, 
LLC, Suite 201, 820 Jordan St., 
Shreveport, LA   71101 during the period 
of October 1994 to the present.  Make 
arrangements to obtain hospital summaries, 
outpatient treatment records, any and all 
physical therapy records, and complete 
clinical records including X-rays.

7.  The RO should readjudicate the 
veteran's claims on appeal in light of the 
additional evidence added to the claims 
folder since the last Supplemental 
Statement of the Case (SSOC).

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided an SSOC 
on the issues.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in these claims.  No 
action is required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

